 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Christopher Gillham
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     CHRISTOPHER GILLHAM                                Case No.: 2:18-cv-00444-JAM-DB
12
                    Plaintiff,
13                                                                  ORDER
14          vs.

15 PROFESSIONAL CREDIT SERVICE
             Defendant.
16

17
                                                  ORDER
18
            Pursuant to the stipulation of the Parties, Professional Credit Service is dismissed with
19
     prejudice and each party shall bear its own attorneys’ fees and costs.
20

21
            IT IS SO ORDERED.
22

23
     DATED: 3/8/2019                               /s/ John A. Mendez_________________
24
                                                   Hon. JOHN A. MENDEZ
25                                                 UNITED STATES DISTRICT JUDGE

26

27

28

                                                       1
                                              [PROPOSED] ORDER
